        Case 4:21-cv-00162-JM-JJV Document 32 Filed 08/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WILLIE MURRY JUQAN D. MUHUMMAD                                                   PLAINTIFF
ADC #257034

v.                               CASE NO: 4:21-cv-00162-JM-JJV

LOVELACE, et al.                                                             DEFENDANTS


                                           ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Muhummad’s

timely filed objections and making a de novo review of the record, the Court is going to treat

Plaintiff’s recent filings, Doc. Nos. 28-31, collectively as both objection to the Recommended

Disposition and as a response to Defendant’s motion for summary judgment on the issue of

exhaustion (Doc. No. 24). Defendant has until August 17, 2021 to file a reply to Plaintiff’s

response.

       The Court will decline to adopt the Recommended Disposition (Doc. No. 27) and remand

the case back to Judge Volpe for reconsideration of the motion for summary judgment once

Defendant has filed his reply.

       Dated this 10th day of August, 2021.



                                                  ____________________________________
                                                    UNITED STATES DISTRICT JUDGE
